


Exhibit 10.1
MFRI
2013 OMNIBUS STOCK INCENTIVE PLAN
AS AMENDED JUNE 14, 2013


1.    Establishment, Purpose and Types of Awards
MFRI, Inc., a Delaware corporation (the "Company"), hereby establishes the 2013
OMNIBUS STOCK INCENTIVE PLAN (the "Plan"). The purpose of the Plan is to promote
the long-term growth and profitability of the Company by (i) providing key
people with incentives to improve stockholder value and to contribute to the
growth and financial success of the Company through their future services, and
(ii) enabling the Company to attract, retain and reward the best-available
personnel.


The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonstatutory stock options), stock
appreciation rights, restricted or unrestricted stock awards, restricted stock
units, performance awards, deferred stock awards, other stock-based awards, or
any combination of the foregoing.


2.    Definitions
Under this Plan, except where the context otherwise indicates, the following
definitions apply:
(a)    "Administrator" means the Board and/or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan as provided in
Section 3 hereof.


(b)    "Affiliate" means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, "control" shall mean ownership of 25% or more
of the total combined voting power or value of all classes of stock or interests
of the entity, or the power to direct the management and policies of the entity,
by contract or otherwise.


(c)    "Award" means any stock option, stock appreciation right, stock award,
restricted stock unit award, performance award, or other stock-based award.


(d)    "Board" means the Board of Directors of the Company.


(e)    "Change in Control" means: a (i) Change in Ownership of the Company,
(ii) Change in Effective Control of the Company, or (iii) Change in the
Ownership of Assets of the Company, as described herein and construed in
accordance with Code section 409A.


(i)    A Change in Ownership of the Company shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of the Company that, together with the stock held by such Person or Group,
constitutes more than 50% of the total fair market value or total voting power
of the capital stock of the Company. An increase in the percentage of capital
stock owned by any one Person, or Persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock.
(ii)    A Change in Effective Control of the Company shall occur on the date
either (A) a majority of members of the Company's Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company's Board before the date of the
appointment or election, or (B) any one Person, or Persons Acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.
(iii)    A Change in the Ownership of Assets of the Company shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

1

--------------------------------------------------------------------------------




The following rules of construction apply in interpreting the definition of
Change in Control:
(A)    A Person means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by the Company and by
entities controlled by the Company or an underwriter of the capital stock of the
Company in a registered public offering.
(B)    Persons will be considered to be Persons Acting as a Group (or Group) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.
(C)    For purposes of this Section 2(e), fair market value shall be determined
by the Administrator.
(D)    A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of the
Company.
(E)    For purposes of this Section 2(e), Code section 318(a) applies to
determine stock ownership. Stock underlying a vested option is considered owned
by the individual who holds the vested option (and the stock underlying an
unvested option is not considered owned by the individual who holds the unvested
option). For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.


(f)    "Code" means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


(g)    "Common Stock" means shares of common stock of the Company, par value of
($0.01) per share.


(h)    "Fair Market Value" means the fair market value per share of the common
stock of this Corporation shall mean, with respect to a share of the
Corporation's common stock for any purpose on a particular date, the value
determined by the Board of Directors of the Corporation in good faith. However,
if the Corporation's common stock is registered under Section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended, and listed for trading on a
national exchange or market, "fair market value" shall mean, as applicable on
the relevant date, (i) either the closing price, the average of the high and low
sale price, the last sale, or the average of the high bid and low asked prices
on the relevant date quoted on or by the New York Stock Exchange, the NASDAQ
Stock Market, the OTC Markets Group, Inc. or a comparable service as determined
in the discretion of the Corporation's Board of Directors; or (ii) if the common
stock is not quoted by any of the above, the average of the closing bid and
asked prices on the relevant date furnished by a professional market maker for
the common stock, or by such other source, selected by the Board of Directors of
the Corporation. If no public trading of the common stock occurs on the relevant
date, then fair market value shall be determined as of the next preceding date
on which trading of the common stock occurred. For all purposes under this Plan,
the term "relevant date" as used in this paragraph shall mean either the date as
of which fair market value is to be determined or the next preceding date on
which public trading of the common stock occurs, as determined in the discretion
of the Corporation's Board of Directors.


(iii)    if the Common Stock is neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method.
    
(i)    "Grant Agreement" means a written document, including an electronic
writing acceptable to the Administrator, memorializing the terms and conditions
of an Award granted pursuant to the Plan and which shall incorporate the terms
of the Plan.

2

--------------------------------------------------------------------------------






(j)    "Performance Measures" mean criteria established by the Administrator
which may include any of the following, as it may apply to an individual, one or
more business units, divisions or subsidiaries, or on a Company-wide basis, and
in either absolute terms or relative to the performance of one or more
comparable companies or an index covering multiple companies: revenue; earnings
before interest, taxes, depreciation and amortization (EBITDA); operating
income; pre- or after-tax income; cash flow; cash flow per share; net earnings;
earnings per share; price-to-earnings ratio; return on equity; return on
invested capital; return on assets; growth in assets; share price performance;
economic value added; total shareholder return; improvement in or attainment of
expense levels; improvement in or attainment of working capital levels; relative
performance to a group of companies comparable to the Company, and strategic
business criteria consisting of one or more objectives based on the Company's
meeting specified goals relating to revenue, market penetration, business
expansion, costs or acquisitions or divestitures.


3.    Administration
(a)    Administration of the Plan. The Plan shall be administered by the Board.
The Board may also appoint a committee or committees of the Board to administer
the Plan from time to time. To the extent allowed by applicable state law, the
Board by resolution may authorize an officer or officers to grant Awards to
other officers and employees of the Company and its Affiliates.


(b)    Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.


The Administrator shall have full power and authority to take all other actions
necessary or desirable to carry out the purpose and intent of the Plan,
including, but not limited to, the authority to: (i) determine the eligible
persons to whom, and the time or times at which Awards shall be granted;
(ii) determine the types of Awards to be granted; (iii) determine the number of
shares to be covered by or used for reference purposes for each Award;
(iv) impose such terms, limitations, restrictions and conditions upon any such
Award as the Administrator shall deem appropriate; (v) modify, amend, extend or
renew outstanding Awards, provided however, that, except as provided in
Section 6 or 7(d) of the Plan, any modification that would materially adversely
affect any outstanding Award shall not be made without the consent of the
holder; (vi) accelerate or otherwise change the time in which an Award may be
exercised or becomes payable and to waive or accelerate the lapse, in whole or
in part, of any restriction or condition with respect to such Award, including,
but not limited to, any restriction or condition with respect to the vesting or
exercisability of an Award following termination of any grantee's employment or
other relationship with the Company; provided, however, that no such waiver or
acceleration of lapse restrictions shall be made with respect to a
performance-based stock award granted to an executive officer of the Company if
such waiver or acceleration is inconsistent with Code section 162(m);
(vii) establish objectives and conditions, if any, for earning Awards and
determining whether Awards will be paid with respect to a performance period;
and (viii) for any purpose, including but not limited to, qualifying for
preferred tax treatment under foreign tax laws or otherwise complying with the
regulatory requirements of local or foreign jurisdictions, to establish, amend,
modify, administer or terminate sub‑plans, and prescribe, amend and rescind
rules and regulations relating to such sub‑plans.


The Administrator shall have full power and authority to administer, construe
and interpret the Plan, Grant Agreements and all other documents relevant to the
Plan and Awards issued thereunder, to establish, amend, rescind and interpret
such rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable, and to correct any defect, supply
any omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent the Administrator shall deem it desirable to carry it
into effect.


(c)    Non-Uniform Determinations. The Administrator's determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards, and the Grant Agreements evidencing such Awards, and the
ramifications of a Change in Control upon outstanding Awards) need not be
uniform and may be made by the Administrator selectively among Awards or persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.



3

--------------------------------------------------------------------------------




(d)    Limited Liability. To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.


(e)    Indemnification. To the maximum extent permitted by law and by the
Company's charter and by-laws, the members of the Administrator shall be
indemnified by the Company in respect of all their activities under the Plan.


(f)    Effect of Administrator's Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator's
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.


(g)    Repricing. Notwithstanding any term of the Plan to the contrary, no Award
issued pursuant to the Plan shall be repriced, including, taking any action
which is equivalent to repricing such as the surrender of an outstanding Award
and the substitution of a new Award in lieu of such surrendered Award, or a cash
buyout.


4.    Shares Available for the Plan; Maximum Awards
Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 350,000 shares of Common Stock. In addition, on
January 31, 2014 and each January 31 thereafter until January 31, 2023, the
aggregate number of shares that may be issued with respect to Awards pursuant to
the terms of this Plan shall be increased by the number equal to 2% of the
aggregate number of common stock outstanding as of such date, provided, however,
the maximum number of additional shares that may be issued pursuant to this
sentence shall not exceed 400,000. In no event shall more than 100,000 shares be
issued pursuant to incentive stock options intended to qualify under Code
section 422. The Company shall reserve such number of shares for Awards under
the Plan, subject to adjustments as provided in Section 7(d) of the Plan. If any
Award, or portion of an Award, under the Plan expires or terminates unexercised,
becomes unexercisable, is settled in cash without delivery of shares of Common
Stock, or is forfeited or otherwise terminated, surrendered or canceled as to
any shares, or if any shares of Common Stock are repurchased by or surrendered
to the Company in connection with any Award (whether or not such surrendered
shares were acquired pursuant to any Award), or if any shares are withheld by
the Company, the shares subject to such Award and the repurchased, surrendered
and withheld shares shall thereafter be available for further Awards under the
Plan; provided, however, that any such shares that are surrendered to or
repurchased or withheld by the Company in connection with any Award or that are
otherwise forfeited after issuance shall not be available for purchase pursuant
to incentive stock options intended to qualify under Code section 422.


Subject to adjustments as provided in Section 7(d) of the Plan, the maximum
number of shares of Common Stock subject to stock option grants that may be
granted during any one fiscal year of the Company to any one individual under
this Plan shall be limited to 50,000. Such per-individual limit shall not be
adjusted to effect a restoration of shares of Common Stock with respect to which
the related Award is terminated, surrendered or canceled.


5.    Participation
Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the
Administrator from time to time. The Administrator may also grant Awards to
individuals in connection with hiring, recruiting or otherwise, prior to the
date the individual first performs services for the Company or an Affiliate,
provided that such Awards shall not become vested or exercisable, and no shares
shall be issued to such individual, prior to the date the individual first
commences performance of such services.


6.    Awards
The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards, concurrently with or with respect to outstanding Awards.
All Awards are subject to the terms and conditions provided in the Grant
Agreement.


(a)    Stock Options. The Administrator may from time to time grant to eligible
participants Awards of incentive stock options as that term is defined in Code
section 422 or nonstatutory stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current

4

--------------------------------------------------------------------------------




or hereafter existing "parent corporation" or "subsidiary corporation," as
defined in Code sections 424(e) and (f), respectively, of the Company and any
other individuals who are eligible to receive incentive stock options under the
provisions of Code section 422. Options must have an exercise price at least
equal to Fair Market Value as of the date of grant and may not have a term in
excess of ten years' duration. No stock option shall be an incentive stock
option unless so designated by the Administrator at the time of grant or in the
Grant Agreement evidencing such stock option.


(b)    Stock Appreciation Rights. The Administrator may from time to time grant
to eligible participants Awards of Stock Appreciation Rights ("SAR"). An SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of (i)
the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
times (ii) the number of shares specified by the SAR, or portion thereof, which
is exercised. The base price per share specified in the Grant Agreement shall
not be less than the lower of the Fair Market Value on the grant date or the
exercise price of any tandem stock option Award to which the SAR is related. No
SAR shall have a term longer than ten years' duration. Payment by the Company of
the amount receivable upon any exercise of an SAR may be made by the delivery of
Common Stock or cash, or any combination of Common Stock and cash, as determined
in the sole discretion of the Administrator. If upon settlement of the exercise
of an SAR a grantee is to receive a portion of such payment in shares of Common
Stock, the number of shares shall be determined by dividing such portion by the
Fair Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.


(c)     Stock Awards.
(i)    The Administrator may from time to time grant Awards to eligible
participants in such amounts, on such terms and conditions including restricted
stock and deferred stock awards, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine. An Award may be denominated in Common Stock or other
securities, stock-equivalent units or restricted stock units, securities or
debentures convertible into Common Stock, or any combination of the foregoing
and may be paid in Common Stock or other securities, in cash, or in a
combination of Common Stock or other securities and cash, all as determined in
the sole discretion of the Administrator.


(ii)    The Administrator may grant Awards in a manner constituting "qualified
performance-based compensation" within the meaning of Code section 162(m). The
grant of, or lapse of restrictions with respect to, such performance-based
Awards shall be based upon one or more Performance Measures and objective
performance targets to be attained relative to those Performance Measures, all
as determined by the Administrator. Performance targets may include minimum,
maximum, intermediate and target levels of performance, with the size of the
performance-based stock award or the lapse of restrictions with respect thereto
based on the level attained. A performance target may be stated as an absolute
value or as a value determined relative to prior performance, one or more
indices, budget, one or more peer group companies, any other standard selected
by the Administrator, or any combination thereof. The Administrator shall be
authorized to make adjustments in the method of calculating attainment of
Performance Measures and performance targets in recognition of: (A)
extraordinary or non-recurring items; (B) changes in tax laws; (C) changes in
generally accepted accounting principles or changes in accounting policies; (D)
charges related to restructured or discontinued operations; (E) restatement of
prior period financial results; and (F) any other unusual, non-recurring gain or
loss that is separately identified and quantified in the Company's financial
statements; provided that the Administrator's decision as to whether such
adjustments will be made with respect to any Covered Employee, within the
meaning of Code section 162(m), is determined when the performance targets are
established for the applicable performance period. Notwithstanding the
foregoing, the Administrator may, at its sole discretion, modify the performance
results upon which Awards are based under the Plan to offset any unintended
results arising from events not anticipated when the Performance Measures and
performance targets were established; provided, that such modifications may be
made with respect to an Award granted to any Covered Employee, within the
meaning of Code section 162(m), only to the extent permitted by Code section
162(m) if the Award was intended to constitute "qualified performance-based
compensation" within the meaning of Code section 162(m). Notwithstanding
anything in the Plan to the contrary, the Administrator is not authorized to
waive or accelerate the lapse of restrictions on a performance-based stock award
granted to any

5

--------------------------------------------------------------------------------




Covered Employee, within the meaning of Code section 162(m) except upon death,
disability or a change of ownership or control of the Company. In the event that
a Change in Control occurs after a performance-based stock award has been
granted but before completion of the applicable performance period, a pro rata
portion of such Award shall become payable (or a pro rata portion of the lapse
restrictions shall lapse, as applicable) as of the date of the Change in Control
to the extent otherwise earned on the basis of achievement of the pro rata
portion of the Performance Measures and performance targets relating to the
portion of the performance period completed as of the date of the Change in
Control.


7.    Miscellaneous
(a)    Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the grantee or holder
of an Award. In the event that payment to the Company or its Affiliate of such
tax obligations is made in shares of Common Stock, such shares shall be valued
at Fair Market Value on the applicable date for such purposes and shall not
exceed in amount the minimum statutory tax withholding obligation.


(b)    Loans. To the extent otherwise permitted by law, the Company or its
Affiliate may make or guarantee loans to grantees to assist grantees in
exercising Awards and satisfying any withholding tax obligations.


(c)    Transferability. Except as otherwise determined by the Administrator, and
in any event in the case of an incentive stock option or a stock appreciation
right granted with respect to an incentive stock option, no Award granted under
the Plan shall be transferable by a grantee otherwise than by will or the laws
of descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee's guardian or
legal representative.


(d)    Adjustments for Corporate Transactions and Other Events.
(i)
Stock Dividend, Stock Split and Reverse Stock Split. In the event of a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
(A) the maximum number of shares of such Common Stock as to which Awards may be
granted under this Plan and the maximum number of shares with respect to which
Awards may be granted during any one fiscal year of the Company to any
individual as provided in Section 4 of the Plan, and (B) the number of shares
covered by and the exercise price and other terms of outstanding Awards, shall,
without further action of the Board, be adjusted to reflect such event. The
Administrator may make adjustments, in its discretion, to address the treatment
of fractional shares and fractional cents that arise with respect to outstanding
Awards as a result of the stock dividend, stock split or reverse stock split.

(ii)
Non-Change in Control Transactions. Except with respect to the transactions set
forth in Section 7(d)(i), in the event of any change affecting the Common Stock,
the Company or its capitalization, by reason of a spin-off, split-up, dividend,
recapitalization, merger, consolidation or share exchange, other than any such
change that is part of a transaction resulting in a Change in Control of the
Company, the Administrator, in its sole and absolute discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, in the aggregate and with respect to
any individual during any one fiscal year of the Company as provided in
Section 4 of the Plan; and (B) any adjustments in outstanding Awards, including
but not limited to modifying the number, kind and price of securities subject to
Awards, as the Administrator determines to be appropriate and equitable.


6

--------------------------------------------------------------------------------




(iii)
Change in Control Transactions. In the event of any transaction resulting in a
Change in Control of the Company, outstanding stock options and other Awards
that are payable in or convertible into Common Stock under this Plan will
terminate upon the effective time of such Change in Control unless provision is
made in connection with the transaction for the continuation or assumption of
such Awards by, or for the substitution of equivalent awards, as determined in
the sole and absolute discretion of the Administrator, of, the surviving or
successor entity or a parent thereof. In the event of any termination pursuant
to this Section 7(d)(iii), (A) the outstanding stock options and other Awards
that will terminate upon the effective time of the Change in Control shall
become fully vested and exercisable immediately before the effective time of the
Change in Control, and (B) the holders of stock options and other Awards under
the Plan will be permitted, immediately before the Change in Control, to
exercise or convert all portions of such stock options or other Awards under the
Plan that are then exercisable or convertible or which become exercisable or
convertible upon or prior to the effective time of the Change in Control.

(iv)
Unusual or Nonrecurring Events. The Administrator is authorized to make, in its
discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be made in contravention
of Code section 409A with respect to any Award that constitutes a deferred
compensation arrangement within the meaning of Code section 409A.

(e)    Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate as
the result of a merger or consolidation of the employing entity with the Company
or an Affiliate, or the acquisition by the Company or an Affiliate of the assets
or stock of the employing entity. The terms and conditions of any substitute
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted.


(f)    Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time. Except
as otherwise determined by the Board, termination of the Plan shall not affect
the Administrator's ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.


(g)    Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Company or shall interfere in any way with the right of
the Company to terminate such service at any time with or without cause or
notice and whether or not such termination results in (i) the failure of any
Award to vest; (ii) the forfeiture of any unvested or vested portion of any
Award; and/or (iii) any other adverse effect on the individual's interests under
the Plan.


(h)    Compliance with Securities Laws; Listing and Registration. If at any time
the Administrator determines that the delivery of Common Stock under the Plan is
or may be unlawful under the laws of any applicable jurisdiction, or Federal,
state or foreign securities laws, the right to exercise an Award or receive
shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery is lawful. If at any time the
Administrator determines that the delivery of Common Stock under the Plan would
or may violate the rules of the national exchange on which the shares are then
listed for trade, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery would not violate such rules. The Company shall have no
obligation to effect any registration or qualification of the Common Stock under
Federal, state or foreign laws.


The Company may require that a grantee, as a condition to exercise of an Award,
and as a condition to the delivery of any share certificate, make such written
representations (including representations

7

--------------------------------------------------------------------------------




to the effect that such person will not dispose of the Common Stock so acquired
in violation of Federal, state or foreign securities laws) and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue the Common Stock in compliance with applicable
Federal, state or foreign securities laws. The stock certificates for any shares
of Common Stock issued pursuant to this Plan may bear a legend restricting
transferability of the shares of Common Stock unless such shares are registered
or an exemption from registration is available under the Securities Act of 1933,
as amended, and applicable state or foreign securities laws.


(i)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.


(j)    Governing Law. The validity, construction and effect of the Plan, of
Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.


(k)    409A Savings Clause. The Plan and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Code section 409A. The
Plan and all Awards granted under the Plan shall be administered, interpreted,
and construed in a manner consistent with Code section 409A to the extent
necessary to avoid the imposition of additional taxes under Code section
409A(a)(1)(B). Should any provision of the Plan, any Award Agreement, or any
other agreement or arrangement contemplated by the Plan be found not to comply
with, or otherwise be exempt from, the provisions of Code section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Administrator, and without the consent of the holder
of the Award, in such manner as the Administrator determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code section
409A. Notwithstanding anything in the Plan to the contrary, in no event shall
the Administrator exercise its discretion to accelerate the payment or
settlement of an Award where such payment or settlement constitutes deferred
compensation within the meaning of Code section 409A unless, and solely to the
extent that, such accelerated payment or settlement is permissible under
Treasury Regulation section 1.409A-3(j)(4) or any successor provision. With
respect to any Award that is subject to the requirements of Code section 409:
(1) no payment shall be made in connection with a Change in Control unless such
event also meets the requirements of Treasury Regulation §1.409A-3(i)(5)(iii);
and (2) no payment shall be made in connection with a termination of employment
or service until such event also constitutes a separation from service pursuant
to Treasury Regulation §1.409A-1(h) and, to the extent applicable with respect
to a specified employee, the six month delay requirement of Treasury Regulation
§1.409A-3(i)(2) has been met. To the extent not otherwise specified in an Award,
if payment of an Award is subject to the execution of a Release, the Participant
shall have a period of no more than 45 days following the payment event to
execute, without revocation, any release and to the extent such 45 day period
would cross-over into a later tax year, the amount will be paid in such later
tax year.


(l)    Effective Date; Termination Date. The Plan is effective as of the date on
which the Plan is adopted by the Board, subject to approval of the stockholders
within twelve months after such date. No Award shall be granted under the Plan
after the close of business on the day immediately preceding the tenth
anniversary of the effective date of the Plan, or if earlier, the tenth
anniversary of the date this Plan is approved by the stockholders. Subject to
other applicable provisions of the Plan, all Awards made under the Plan prior to
such termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards. On the date of the approval of the Plan by the stockholders of the
Company and thereafter no additional options shall be granted under the
Company's 2009 Non-Employee Directors Stock Option Plan.


PLAN APPROVAL


Date Approved by the Board:         June 14, 2013            


Date Approved by the Stockholders:                 



8